PREWITT, Judge.
Defendant was charged with misdemean- or assault. Following nonjury trial, he was found guilty and fined $1,000. Defendant appeals.
Judgment was rendered before the time expired for defendant to file a motion for new trial under Rule 29.11. Therefore, the purported judgment was premature and void and there was no judgment from which an appeal could lie. State v. Wren, 609 S.W.2d 480, 481 (Mo.App.1980). See also State v. Ramos, 751 S.W.2d 135, 136 (Mo.App.1988).
The appeal is dismissed and the case remanded to the trial court with directions to either afford defendant the opportunity to file a motion for new trial or to waive his right to do so. If the right is waived expressly or by time or if a motion for new trial is filed and denied, the court may thereafter sentence defendant. Defendant will then have the right to appeal.
MONTGOMERY, P.J., and MAUS, J., concur.